El Juez PeesideNte Se. QuiñoNes,
después de exponer ios hechos anteriores, emitió la opinión del Tribunal.
Considerando: que si bien era doctrina y jurisprudencia constante de la Dirección General de los Registros de la Pro-piedad, sin más excepción que en los casos de la herencia yacente, que debían inscribirse á nombre de los herederos del deudor los bienes vendidos ó adjudicados mediante procedi-miento judicial para pago de deudas, antes de hacerse la ins-cripción á favor del comprador ó del adjudicatario, esta doc-trina quedó modificada por la Real Orden de 22-de Julio de 1896 dictada á instancia del Gobernador del Banco hipote-cario de Madrid, y comunicada directamente' á la Dirección General de los Registros de la Propiedad, por la que se dis-puso que en los casos de venta ó adjudicación de inmuebles hipotecados, á virtud de procedimiento ejecutivo, seguido á instancia del acreedor hipotecario contra los herederos del deudor, ó del tercer poseedor, no es precisa la previa inscrip-ción á favor de los mismos, para que pueda inscribirse la *92escritura de venta ó el testimonio de adjudicación; y cuya doctrina, que está inspirada en la recta inteligencia de los Artículos 105 y 133, en harmonía con el 20 de la Ley Hipote-caria de España, que se reproducen sustancialmente en la vigente en esta Isla, es de aplicación general y por consigui-ente debe tenerla en el presente caso, en que concurren todas las circunstancias que dicha orden determina.
Considerando: en cuanto al otro motivo en que se funda la negativa del Registrador, ó sea la falta del acta de adjudi-cación á que se refiere el Artículo 174 del Reglamento para la ejecución de la Ley Hipotecaria, que obrando inserto en el testimonio librado por el secretario del Tribunal de Distrito de San Juan, el auto de adjudicación de los bienes, con los demás antecedentes necesarios para verificar la inscripción, y siendo por sí sólo un título de dominio perfectamente ins-cribible, no procede denegar la inscripción solicitada por la falta de una ritualidad que no desvirtúa en lo más mínimo el mérito del auto de adjudicación inserto en el testimonio pre-sentado.
Vistas las disposiciones legales citadas.
Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Caguas al pié del testimonio dé que se trata, y se declara que, con excepción de las dos fincas des-critas con los números cuatro y cinco, al folio cuarenta y siete del tomo 12 de Comerío, finca número 559 y al folio 197 del tomo 5o. de Aguas Buenas, finca número 237, á los que no se refiere el presente recurso, los demás deben inscribirse direc-tamente á favor de los Señores Pasalacqua Hermanos y Ca. sin necesidad de la inscripción prévia á favor de los here-deros de Don José S. Mandés y Cintrón; y con copia certifi-cada de la presente resolución, remitánse los documentos presentados al Registrador de la Propiedad de Caguas para su conocimiento y demás efectos.
Juec.es concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.